Citation Nr: 0029262	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a disability of the 
left thumb.

3.  Evaluation of service-connected chronic synovitis of the 
right knee, with limitation of motion and chondromalacia of 
the right patella, rated 20 percent disabling from December 
16, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO that 
granted service connection for a right knee disability, 
assigned a 20 percent evaluation therefor, effective from 
December 16, 1987, and denied service connection for a 
disability of the left wrist.

This case was previously before the Board in August 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in March 2000, and the 
veteran's representative submitted a hearing memorandum in 
September.

The veteran's claim with respect to his left upper extremity 
has heretofore been characterized as a claim of service 
connection for a left wrist disability.  In January 1999, 
however, during a hearing held at the RO, the veteran 
testified, in essence, that he was also seeking service 
connection for a disability of his left thumb.  The RO 
hearing officer explicitly considered the left thumb when she 
re-adjudicated the veteran's "wrist" claim in January 2000.  
Consequently, and for purposes of clarity, the Board has 
split the claim pertaining to the veteran's left upper 
extremity into two issues, as set forth above.

By an application filed with the RO in December 1997, the 
veteran claimed entitlement to service connection for 
residuals of a shrapnel injury to the nose.  The Board notes 
that the RO denied a claim for residuals of an injury to the 
nose by a decision entered in February 1969.  The veteran was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year, 
and the RO's decision became final.  See 38 C.F.R. § 19.118 
(1968). Consequently, his more recent application must be 
viewed as an attempt to reopen that previously and finally 
denied claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  Because the RO has not yet taken 
adjudicatory action on the matter of whether new and material 
evidence has been received to reopen the claim, the matter is 
referred to the RO for appropriate action.

(The issue of the evaluation to be assigned for the veteran's 
service-connected right knee disorder is addressed in the 
REMAND below.)


FINDINGS OF FACT

1.  No competent medical evidence of a diagnosed or 
identifiable malady or disability of the left wrist has been 
received.

2.  No competent medical evidence of a diagnosed or 
identifiable malady or disability of the left thumb has been 
received.


CONCLUSIONS OF LAW

1.  The claim of service connection for a disability of the 
left wrist is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a disability of the 
left thumb is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for a disability of his left wrist and/or thumb.  He 
maintains that he has current disability attributable to a 
shrapnel injury in service.

Under the law, a person who submits a claim for VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Only if the claimant meets this burden does 
VA have the duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998); Morton v. West, 12 Vet. App. 477, 485-86 
(1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In the present case, the veteran's service records show that 
he was awarded the Purple Heart Medal for combat wounds 
incurred in May 1967.  The report of his service separation 
examination, dated in May 1968, indicates that he sustained 
shrapnel wounds to the head, arm, and legs.  It was noted 
that there were no sequelae.

On VA examination in April 1998, the veteran reported that he 
had a small fragment over the first metacarpal phalangeal 
joint on his left hand.  He indicated that it was not a 
problem.

In May 1998, the veteran was seen for complaints of swollen 
feet and knee pain.  It was noted that he had some tenderness 
in his left first distal interphalangeal joint.  On 
examination, there was no obvious swelling of the fingers, 
wrists, or elbows, and he had a full range of motion in all 
digits.

During a hearing held at the RO in January 1999, the veteran 
testified that since the time of his injury in 1967, the nail 
of his left thumb intermittently split, became discolored, 
and fell off.  He also testified that the thumb was tender 
and painful, and indicated that he experienced discomfort 
when moving his left wrist.

Follow a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
claims of service connection for a left wrist disability, and 
for a disability of the left thumb, are not well grounded.  
Although the veteran has described problems he has been 
having, the record is devoid of any competent medical 
evidence of a diagnosed or identifiable malady or disability 
of the left wrist or thumb.  Absent such evidence, the claims 
cannot properly be considered well grounded.  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(symptoms alone, without evidence of a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted).
 
In reaching its conclusion on this matter, the Board has not 
overlooked the fact that the veteran has had some training 
and occupational experience in the field of health care.  His 
service records show that his military occupational specialty 
was "Med Spec" (noted on his DD Form 214 to be related to 
the civilian occupation of "hospital attendant"), and that 
he completed nine weeks of medical training in service.  
Evidence in the record also shows that he was employed 
subsequent to service as a home health aide.  It is the 
Board's conclusion, however, that evidence of that sort of 
training and occupational experience, standing alone, is 
insufficient to demonstrate that he has the requisite level 
of specialized training and expertise necessary to proffer 
competent diagnoses of his disabilities.  Compare Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (nurse's opinion as to 
medical nexus held insufficient to make a service connection 
claim well grounded where, among other things, there was no 
indication that she had specialized knowledge relating to the 
disability at issue).  The veteran's statements as to the 
identity or nature of the claimed disabilities are therefore 
insufficient to make his claims well grounded.

For all the foregoing reasons, the Board finds that the 
claims of service connection for a left wrist disability, and 
for disability of the left thumb, are not well grounded.  The 
claims are therefore denied.


ORDER

The claim of service connection for a left wrist disability 
is denied.

The claim of service connection for a disability of the left 
thumb is denied.


REMAND

The record shows that the veteran was scheduled for VA 
examinations in January and October 1999, aimed at assessing 
the severity of his service-connected right knee disorder.  
The record also shows that he failed to report for those 
examinations, but the appointment notices provided him are 
not of record.  Without copies of those notices, the Board 
cannot affirmatively ascertain whether he was in fact given 
notice of the examinations and, if so, whether the notices 
were properly addressed to him and/or provided him adequate 
advance notification of the scheduled appointments.  Cf. 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Consequently, to 
ensure him full due process of law, the Board will remand 
this case so that he can be given another opportunity to 
appear for the required examination.  38 C.F.R. § 19.9 
(1999).

By this remand, the Board is notifying the veteran that the 
requested examination is being scheduled to assist VA in 
determining whether he is entitled to a higher rating than 
that currently assigned, and that his failure to report for 
the requested examination may result in his claim being 
disallowed.  The Court of has indicated that "[t]he duty to 
assist is not always a one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  If a veteran desires help with 
his claim, he must cooperate with VA's efforts to assist him, 
to include reporting for scheduled examinations.  Id.  See 
also Hyson, 5 Vet. App. at 265.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right knee 
disorder that has not already been made 
part of the record, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination 
for purposes of assessing the severity 
of his service-connected right knee 
disorder.  A copy of the appointment 
notice furnished the veteran should be 
associated with the file.  The examiner 
should review the claims folder and a 
copy of this remand before examining the 
veteran.  All indicated tests should be 
conducted.  The examiner should provide 
a detailed statement as to the extent to 
which the veteran's service-connected 
right knee symptomatology affects 
function and employability.  The 
examiner should specifically indicate 
whether the knee is ankylosed and, if 
so, whether it is ankylosed in full 
extension, or in flexion between zero 
and 10 degrees, 10 and 20 degrees, 20 
and 45 degrees, or at 45 degrees or 
more; whether there is any evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe in degree; whether the 
semilunar cartilage is dislocated and, 
if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting disability is best described 
as slight, moderate, or marked in 
degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  Finally, the examiner should 
conduct range of motion studies on the 
knee.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
right knee disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  A complete rationale for all 
opinions should be provided.

3.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
right knee claim.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also give consideration to the 
assignment of separate evaluations for 
laxity and limitation of motion of the 
knee in accordance with VAOPGCPREC 23-97 
(July 1, 1997), if appropriate, and 
should further consider whether a 
"staged" rating is warranted.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

